ITEM 1: REPORT TITLE PAGE PLATINUM GROUP METALS (RSA) (Pty) LIMITED (“PTM RSA”) REPUBLIC OF SOUTH AFRICA REGISTERED COMPANY REGISTRATION NUMBER: 2000/025984/07 A WHOLLY OWNED SUBSIDIARY OF PLATINUM GROUP METALS LIMITED (“PTM LTD”) TORONTO LISTED COMPANY TSX:PTM; AMEX:PLG Suite 5, Coldstream Office Park Cnr Hendrik Potgieter & Van Staden Rd Little Falls www.minxcon.co.za Tel: +27 (011) 554 0010 www.minxcon.co.za INFERRED MINERAL RESOURCE DECLARATION War Springs (Oorlogsfontein 45KS), Northern Limb Platinum Property Limpopo Province, Republic of South Africa War Springs: 240 14’ S, 02’ E To be submitted in compliance with Canadian National Instrument 43-101 30March C Muller, Pr.Sci.Nat., External QP : NJ Odendaal, D van Heerden, CJ Muller (Registration No. 2004/029587/07) War Springs Inferred Mineral Resource Declaration ITEM 1 (CONTINUED) IMPORTANT NOTICE This report includes Inferred Mineral Resources that have not been sufficiently drilled to enable them to be categorized as Mineral Reserves. Until there is additional drilling to upgrade the Inferred Mineral Resource to an Indicated Mineral Resources, there can be no certainty that the economics of the project will be realized. US Investors Cautionary Note:"Inferred Resources" - While this term is recognized and required by Canadian regulations, the US Securities and Exchange Commission does not recognize it.Inferred Resources have a large amount of uncertainty as to their existence and great uncertainly as to their economic feasibility.It cannot be assumed that all or any part of an Inferred Mineral Resource will ever be upgraded to a higher Mineral Resource category.Under Canadian rules, estimates of Mineral Resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.US Investors are cautioned not to assume that part or all of an Inferred Resource exists or is economically mineable. The TSX Exchange has not reviewed and does not accept responsibility for the accuracy or adequacy of this news release, which has been prepared by management. There can be no assurance that any of the assumptions in this report will be supported by a Feasibility Study or will come to pass. Data is incomplete and considerable additional work will be required to complete further evaluation including, but not limited to, drilling, engineering and socio-economic studies and investment.
